DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments, filed 5/31/22, have been fully considered.
Applicant’s arguments, on page 8, with respect to the objection to the title have been fully considered and in light of amendment are persuasive.  Therefore, the objection has been withdrawn.  
Applicant’s arguments, on page 8, with respect to the 35 U.S.C. 112(b) rejection to claims 1-12  have been fully considered and in light of amendment are persuasive.  The 35 U.S.C. 112(b) rejection to claims 1-12 has been withdrawn. 
Applicant’s arguments, on page 8, with respect to the rejection(s) of claim(s) 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gunnarsson (US 20160345279 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180205476 A1) in view of Gorokhov (US 20090052430 A1) and Gunnarsson (US 20160345279 A1).
Regarding claim 1, Wang discloses:
“A terminal device, comprising: a processor; and a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processor, causes the terminal device to perform operations comprising:” (The examiner takes official notice that this is well known generic hardware that would be obvious to one of ordinary skill in the art.)
“sending a first indication message,” ([para 0125]: “At act S301, a terminal may send a request message to a programmable logic device.”)
“wherein the first indication message is used to trigger an access network device to send time information to the terminal device…” ([para 0126]: “At act S302, the programmable logic device may receive the request message from the terminal, generate a time synchronization message according to the request message, and send the time synchronization message to the terminal.”)
“…receiving, the time information from the access network device; and synchronizing, a time of the terminal device based on the time information…” ([para 0127]: “At act S303, the terminal may receive the time synchronization message from the programmable logic device and completes time synchronization.”)
Wang does not explicitly disclose “in unicast mode” nor “and sending a third indication message to the access network device, wherein the third indication message is used to indicate to deactivate the access network device to send the time information to the terminal device.”
However, Gorokhov discloses the missing feature “in unicast mode” ([para 0042]: “The cell may broadcast the system time information to all terminals within its coverage. Alternatively or additionally, the cell may send the system time information via unicast messages to terminals in connected mode and actively communicating with the cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wang and Gorokhov, to modify the transmission as disclosed by Wang, to be a wireless unicast transmission as disclosed by Gorokhov. The motivation for doing so is that it increases flexibility, thus allowing the technique to be applied in a larger number of contexts, thus allowing the improved synchronization to be implemented in more situations, and thus improving service quality. Therefore, it would have been obvious to combine Wang with Gorokhov to obtain the invention as specified in the instant claim.
Wang in view of Gorokhov does not explicitly disclose “and sending a third indication message to the access network device, wherein the third indication message is used to indicate to deactivate the access network device to send the time information to the terminal device.”
However, Gunnarsson discloses the missing feature “and sending a third indication message to the access network device, wherein the third indication message is used to indicate to deactivate the access network device to send the time information to the terminal device” ([para 0059]: “FIG. 7 is an illustrated example of actions or operations which may be taken by the radio node 120, such as a UE or network node e.g. a radio base station.” ; [para 0061]: “Action 701. The radio node 120 receives, when the radio node is providing synchronization information, e.g. from within the radio node 120 or from another radio node, an indication to stop providing synchronization information for D2D communications.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wang, Gorokhov, and Gunnarsson to modify the transmission as disclosed by Wang, to involve a deactivation request as disclosed by Gunnarsson. The motivation for doing so is that in the case that generally multiple synchronizations are needed over a period of time, it is more efficient to transmit multiple after a single request rather than require a request for each one, but in such a case if there is a change and synchronizations are no longer necessary, they would continue to be transmitted unnecessarily, and thus by implementing a mechanism to transmit an indication to stop the transmission of time information it would improve system efficiency. Therefore, it would have been obvious to combine Wang with Gorokhov and Gunnarsson to obtain the invention as specified in the instant claim.
Regarding claim 2, Wang in view of Gorokhov and Gunnarsson discloses all the features of the parent claim.
Wang further discloses “wherein the time information comprises a target time and a target time type.” ([para 0087]: “In the present embodiment, when the programmable logic device receives the request message, the programmable logic device may acquire local reference time information, configuration indication information and recognition information of the, and may add the local reference time information, the configuration indication information and the recognition information of the terminal into different fields respectively to generate a time synchronization message.”)
Regarding claim 3, Wang in view of Gorokhov and Gunnarsson discloses all the features of the parent claim.
Wang further discloses “wherein the first indication message indicates one or more time types supported by the terminal device.” ([para 0021]: “The programmable logic device parses the time synchronization request message, and acquires type identification information of the time synchronization request message and recognition information of the terminal.”)
Regarding claim 5, Wang discloses:
“A communications apparatus, comprising: a processor; and a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processor, causes the communications apparatus to perform operations comprising:” ([para 0102]: “In the present embodiment, before sending the connection setup response message, the time synchronization initiating message and the time synchronization response message, the programmable logic device may extract state information of the connection setup response message, the time synchronization initiating message and the time synchronization response message, and send and store the state information into the CPU or memory.”)
“receiving a first indication message,” ([para 0125]: “At act S301, a terminal may send a request message to a programmable logic device.”)
“wherein the first indication message is used to trigger the access network device to send time information to the terminal device…” ([para 0126]: “At act S302, the programmable logic device may receive the request message from the terminal, generate a time synchronization message according to the request message, and send the time synchronization message to the terminal.”)
“…sending, the time information to the terminal device, wherein the time information is used for synchronizing a time of the terminal device...” ([para 0127]: “At act S303, the terminal may receive the time synchronization message from the programmable logic device and completes time synchronization.”)
Wang does not explicitly disclose “in unicast mode” nor “and receiving a third indication message from the terminal device, wherein the third indication message is used to indicate to deactivate the access network device to send the time information to the terminal device.”
However, Gorokhov discloses the missing feature “in unicast mode” ([para 0042]: “The cell may broadcast the system time information to all terminals within its coverage. Alternatively or additionally, the cell may send the system time information via unicast messages to terminals in connected mode and actively communicating with the cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wang and Gorokhov, to modify the transmission as disclosed by Wang, to be a wireless unicast transmission as disclosed by Gorokhov. The motivation for doing so is that it increases flexibility, thus allowing the technique to be applied in a larger number of contexts, thus allowing the improved synchronization to be implemented in more situations, and thus improving service quality. Therefore, it would have been obvious to combine Wang with Gorokhov to obtain the invention as specified in the instant claim.
Wang in view of Gorokhov does not explicitly disclose “and receiving a third indication message from the terminal device, wherein the third indication message is used to indicate to deactivate the access network device to send the time information to the terminal device.”
However, Gunnarsson discloses the missing feature “and receiving a third indication message from the terminal device, wherein the third indication message is used to indicate to deactivate the access network device to send the time information to the terminal device” ([para 0059]: “FIG. 7 is an illustrated example of actions or operations which may be taken by the radio node 120, such as a UE or network node e.g. a radio base station.” ; [para 0061]: “Action 701. The radio node 120 receives, when the radio node is providing synchronization information, e.g. from within the radio node 120 or from another radio node, an indication to stop providing synchronization information for D2D communications.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wang, Gorokhov, and Gunnarsson to modify the transmission as disclosed by Wang, to involve a deactivation request as disclosed by Gunnarsson. The motivation for doing so is that in the case that generally multiple synchronizations are needed over a period of time, it is more efficient to transmit multiple after a single request rather than require a request for each one, but in such a case if there is a change and synchronizations are no longer necessary, they would continue to be transmitted unnecessarily, and thus by implementing a mechanism to transmit an indication to stop the transmission of time information it would improve system efficiency. Therefore, it would have been obvious to combine Wang with Gorokhov and Gunnarsson to obtain the invention as specified in the instant claim.
Regarding claim 6, Wang in view of Gorokhov and Gunnarsson discloses all the features of the parent claim.
Wang further discloses “wherein the time information comprises a target time and a target time type.” ([para 0087]: “In the present embodiment, when the programmable logic device receives the request message, the programmable logic device may acquire local reference time information, configuration indication information and recognition information of the, and may add the local reference time information, the configuration indication information and the recognition information of the terminal into different fields respectively to generate a time synchronization message.”)
Regarding claim 7, Wang in view of Gorokhov and Gunnarsson discloses all the features of the parent claim.
Wang further discloses “wherein the first indication message indicates one or more time types supported by the terminal device.” ([para 0021]: “The programmable logic device parses the time synchronization request message, and acquires type identification information of the time synchronization request message and recognition information of the terminal.”)
Regarding claim 9, Wang discloses:
“A communication method, comprising: receiving, by an access network device from a terminal device, a first indication message,” ([para 0125]: “At act S301, a terminal may send a request message to a programmable logic device.”)
“wherein the first indication message is used to trigger the access network device to send time information to the terminal device…” ([para 0126]: “At act S302, the programmable logic device may receive the request message from the terminal, generate a time synchronization message according to the request message, and send the time synchronization message to the terminal.”)
“sending, by the access network device, the time information to the terminal device; synchronizing, by the terminal device, a time of the terminal device based on the time information;” ([para 0127]: “At act S303, the terminal may receive the time synchronization message from the programmable logic device and completes time synchronization.”)
Wang does not explicitly disclose “in unicast mode” nor “and sending, by the terminal device, a third indication message to the access network device, wherein the third indication message is used to indicate to deactivate the access network device to send the time information to the terminal device.”
However, Gorokhov discloses the missing feature “in unicast mode” ([para 0042]: “The cell may broadcast the system time information to all terminals within its coverage. Alternatively or additionally, the cell may send the system time information via unicast messages to terminals in connected mode and actively communicating with the cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wang and Gorokhov, to modify the transmission as disclosed by Wang, to be a wireless unicast transmission as disclosed by Gorokhov. The motivation for doing so is that it increases flexibility, thus allowing the technique to be applied in a larger number of contexts, thus allowing the improved synchronization to be implemented in more situations, and thus improving service quality. Therefore, it would have been obvious to combine Wang with Gorokhov to obtain the invention as specified in the instant claim.
Wang in view of Gorokhov does not explicitly disclose “and sending, by the terminal device, a third indication message to the access network device, wherein the third indication message is used to indicate to deactivate the access network device to send the time information to the terminal device.”
However, Gunnarsson discloses the missing feature “and sending, by the terminal device, a third indication message to the access network device, wherein the third indication message is used to indicate to deactivate the access network device to send the time information to the terminal device” ([para 0059]: “FIG. 7 is an illustrated example of actions or operations which may be taken by the radio node 120, such as a UE or network node e.g. a radio base station.” ; [para 0061]: “Action 701. The radio node 120 receives, when the radio node is providing synchronization information, e.g. from within the radio node 120 or from another radio node, an indication to stop providing synchronization information for D2D communications.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wang, Gorokhov, and Gunnarsson to modify the transmission as disclosed by Wang, to involve a deactivation request as disclosed by Gunnarsson. The motivation for doing so is that in the case that generally multiple synchronizations are needed over a period of time, it is more efficient to transmit multiple after a single request rather than require a request for each one, but in such a case if there is a change and synchronizations are no longer necessary, they would continue to be transmitted unnecessarily, and thus by implementing a mechanism to transmit an indication to stop the transmission of time information it would improve system efficiency. Therefore, it would have been obvious to combine Wang with Gorokhov and Gunnarsson to obtain the invention as specified in the instant claim.
Regarding claim 10, Wang in view of Gorokhov and Gunnarsson discloses all the features of the parent claim.
Wang further discloses “wherein the time information comprises a target time and a target time type.” ([para 0087]: “In the present embodiment, when the programmable logic device receives the request message, the programmable logic device may acquire local reference time information, configuration indication information and recognition information of the, and may add the local reference time information, the configuration indication information and the recognition information of the terminal into different fields respectively to generate a time synchronization message.”)
Regarding claim 11, Wang in view of Gorokhov and Gunnarsson discloses all the features of the parent claim.
Wang further discloses “wherein the first indication message indicates one or more time types supported by the terminal device.” ([para 0021]: “The programmable logic device parses the time synchronization request message, and acquires type identification information of the time synchronization request message and recognition information of the terminal.”)
Regarding claim 13, Wang discloses:
“A communication system comprising: a terminal device and an access network device, wherein the terminal device comprises: a processor; and a memory coupled to the processor of the terminal device, wherein the memory of the terminal device stores instructions that, when executed by the processor of the terminal device, causes the terminal device to perform operations comprising” (The examiner takes official notice that this is well known generic hardware that would be obvious to one of ordinary skill in the art.)
“sending a first indication message,” ([para 0125]: “At act S301, a terminal may send a request message to a programmable logic device.”)
“wherein the first indication message is used to trigger an access network device to send time information to the terminal device…” ([para 0126]: “At act S302, the programmable logic device may receive the request message from the terminal, generate a time synchronization message according to the request message, and send the time synchronization message to the terminal.”)
“…receiving, the time information from the access network device; and synchronizing, a time of the terminal device based on the time information…” ([para 0127]: “At act S303, the terminal may receive the time synchronization message from the programmable logic device and completes time synchronization.”)
“and the access network device comprises: a processor; and a memory coupled to the processor of the access network device, wherein the memory of the access network device stores instructions that, when executed by the processor of the access network device, causes the access network device to perform operations comprising:” ([para 0102]: “In the present embodiment, before sending the connection setup response message, the time synchronization initiating message and the time synchronization response message, the programmable logic device may extract state information of the connection setup response message, the time synchronization initiating message and the time synchronization response message, and send and store the state information into the CPU or memory.”)
“receiving the first indication message from the terminal device;” ([para 0125]: “At act S301, a terminal may send a request message to a programmable logic device.”)
 “sending the time information to the terminal device, wherein the time information is used for synchronizing the time of the terminal device…” ([para 0127]: “At act S303, the terminal may receive the time synchronization message from the programmable logic device and completes time synchronization.”)
Wang does not explicitly disclose “in unicast mode”, “sending a third indication message to the access network device, wherein the third indication message is used to indicate to deactivate the access network device to send the time information to the terminal device”, nor “and receiving the third indication message from the terminal device.”
However, Gorokhov discloses the missing feature “in unicast mode” ([para 0042]: “The cell may broadcast the system time information to all terminals within its coverage. Alternatively or additionally, the cell may send the system time information via unicast messages to terminals in connected mode and actively communicating with the cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wang and Gorokhov, to modify the transmission as disclosed by Wang, to be a wireless unicast transmission as disclosed by Gorokhov. The motivation for doing so is that it increases flexibility, thus allowing the technique to be applied in a larger number of contexts, thus allowing the improved synchronization to be implemented in more situations, and thus improving service quality. Therefore, it would have been obvious to combine Wang with Gorokhov to obtain the invention as specified in the instant claim.
Wang in view of Gorokhov does not explicitly disclose “sending a third indication message to the access network device, wherein the third indication message is used to indicate to deactivate the access network device to send the time information to the terminal device”, nor “and receiving the third indication message from the terminal device.”
However, Gunnarsson discloses the missing feature “sending a third indication message to the access network device, wherein the third indication message is used to indicate to deactivate the access network device to send the time information to the terminal device”, and “and receiving the third indication message from the terminal device.” ([para 0059]: “FIG. 7 is an illustrated example of actions or operations which may be taken by the radio node 120, such as a UE or network node e.g. a radio base station.” ; [para 0061]: “Action 701. The radio node 120 receives, when the radio node is providing synchronization information, e.g. from within the radio node 120 or from another radio node, an indication to stop providing synchronization information for D2D communications.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wang, Gorokhov, and Gunnarsson to modify the transmission as disclosed by Wang, to involve a deactivation request as disclosed by Gunnarsson. The motivation for doing so is that in the case that generally multiple synchronizations are needed over a period of time, it is more efficient to transmit multiple after a single request rather than require a request for each one, but in such a case if there is a change and synchronizations are no longer necessary, they would continue to be transmitted unnecessarily, and thus by implementing a mechanism to transmit an indication to stop the transmission of time information it would improve system efficiency. Therefore, it would have been obvious to combine Wang with Gorokhov and Gunnarsson to obtain the invention as specified in the instant claim.
Regarding claim 14, Wang in view of Gorokhov and Gunnarsson discloses all the features of the parent claim.
Wang further discloses “wherein the time information comprises a target time and a target time type.” ([para 0087]: “In the present embodiment, when the programmable logic device receives the request message, the programmable logic device may acquire local reference time information, configuration indication information and recognition information of the, and may add the local reference time information, the configuration indication information and the recognition information of the terminal into different fields respectively to generate a time synchronization message.”)
Regarding claim 15, Wang in view of Gorokhov and Gunnarsson discloses all the features of the parent claim.
Wang further discloses “wherein the first indication message indicates one or more time types supported by the terminal device.” ([para 0021]: “The programmable logic device parses the time synchronization request message, and acquires type identification information of the time synchronization request message and recognition information of the terminal.”)


Claims 4, 8, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180205476 A1) in view of Gorokhov (US 20090052430 A1), Gunnarsson (US 20160345279 A1), and further in view of Kanzaki (US 6236665 B1).
Regarding claim 4, Wang in view of Gorokhov and Gunnarsson discloses all the features of the parent claim.
Wang in view of Gorokhov and Gunnarsson do not explicitly disclose “wherein the first indication message indicates a precision supported by the terminal device.”
However, Kanzaki discloses “wherein the first indication message indicates a precision supported by the terminal device.” ([column 3, lines 30-42]: “FIG. 8 shows the relationship between the qualities of the clock signals and the data link signal. FIG. 8 shows five different clock qualities, and shows the corresponding values of the data link signal and the corresponding values of the S1 byte (FIG. 4A). The synchronization message is allowed to indicate indefinite clock precision and inhabitation of use for the reference clock.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wang, Gorokhov, Gunnarsson, and Kanzaki to modify the indication as disclosed by Wang, to indicate a supported precision as disclosed by Kanzaki. The motivation for doing so is that it allows synchronization to occur in a more optimized manner, thus improving service efficiency. Therefore, it would have been obvious to combine Wang with Gorokhov, Gunnarsson, and Kanzaki to obtain the invention as specified in the instant claim.
Regarding claim 8, Wang in view of Gorokhov and Gunnarsson discloses all the features of the parent claim.
Wang in view of Gorokhov and Gunnarsson do not explicitly disclose “wherein the first indication message indicates a precision supported by the terminal device.”
However, Kanzaki discloses “wherein the first indication message indicates a precision supported by the terminal device.” ([column 3, lines 30-42]: “FIG. 8 shows the relationship between the qualities of the clock signals and the data link signal. FIG. 8 shows five different clock qualities, and shows the corresponding values of the data link signal and the corresponding values of the S1 byte (FIG. 4A). The synchronization message is allowed to indicate indefinite clock precision and inhabitation of use for the reference clock.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wang, Gorokhov, Gunnarsson, and Kanzaki to modify the indication as disclosed by Wang, to indicate a supported precision as disclosed by Kanzaki. The motivation for doing so is that it allows synchronization to occur in a more optimized manner, thus improving service efficiency. Therefore, it would have been obvious to combine Wang with Gorokhov, Gunnarsson, and Kanzaki to obtain the invention as specified in the instant claim.
Regarding claim 12, Wang in view of Gorokhov and Gunnarsson discloses all the features of the parent claim.
Wang in view of Gorokhov and Gunnarsson do not explicitly disclose “wherein the first indication message indicates a precision supported by the terminal device.”
However, Kanzaki discloses “wherein the first indication message indicates a precision supported by the terminal device.” ([column 3, lines 30-42]: “FIG. 8 shows the relationship between the qualities of the clock signals and the data link signal. FIG. 8 shows five different clock qualities, and shows the corresponding values of the data link signal and the corresponding values of the S1 byte (FIG. 4A). The synchronization message is allowed to indicate indefinite clock precision and inhabitation of use for the reference clock.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wang, Gorokhov, Gunnarsson, and Kanzaki to modify the indication as disclosed by Wang, to indicate a supported precision as disclosed by Kanzaki. The motivation for doing so is that it allows synchronization to occur in a more optimized manner, thus improving service efficiency. Therefore, it would have been obvious to combine Wang with Gorokhov, Gunnarsson, and Kanzaki to obtain the invention as specified in the instant claim.
Regarding claim 16, Wang in view of Gorokhov and Gunnarsson discloses all the features of the parent claim.
Wang in view of Gorokhov and Gunnarsson do not explicitly disclose “wherein the first indication message indicates a precision supported by the terminal device.”
However, Kanzaki discloses “wherein the first indication message indicates a precision supported by the terminal device.” ([column 3, lines 30-42]: “FIG. 8 shows the relationship between the qualities of the clock signals and the data link signal. FIG. 8 shows five different clock qualities, and shows the corresponding values of the data link signal and the corresponding values of the S1 byte (FIG. 4A). The synchronization message is allowed to indicate indefinite clock precision and inhabitation of use for the reference clock.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wang, Gorokhov, Gunnarsson, and Kanzaki to modify the indication as disclosed by Wang, to indicate a supported precision as disclosed by Kanzaki. The motivation for doing so is that it allows synchronization to occur in a more optimized manner, thus improving service efficiency. Therefore, it would have been obvious to combine Wang with Gorokhov, Gunnarsson, and Kanzaki to obtain the invention as specified in the instant claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412